Citation Nr: 0911964	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected right tibia fracture residuals, currently evaluated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1986 to October 1988.  
Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran fractured his tibia in a motor vehicle accident 
while serving on active duty.  A January 1989 rating decision 
by the Indianapolis RO granted the Veteran's claim of 
entitlement to service connection for fracture residuals of 
the right tibia.  At the time, the RO assigned a 20 percent 
disability rating.  The RO temporarily increased this rating 
to 100 percent during a period of convalescence after surgery 
in 1990, see 38 C.F.R. § 4.30, and reduced the rating to 10 
percent thereafter. 

In February 2003, the Veteran filed a claim of entitlement to 
an increased rating greater than 10 percent for his service-
connected right tibia fracture residuals.  
The above mentioned May 2003 rating decision continued the 
Veteran's 10 percent disability rating.  The Veteran 
disagreed with the RO's decision and perfected this appeal. 

In a July 2007 decision, the Board remanded the Veteran's 
claim for further procedural and evidentiary development.  
This was completed, and the agency of original jurisdiction 
(AOJ) readjudicated the Veteran's claim in a December 2008 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

In the above-mentioned May 2003 rating decision, the RO also 
increased the rating assigned to the Veteran's service-
connected lumbar spine disability from noncompensably (zero 
percent) disabling to 10 percent disabling.  In the same May 
2003 rating decision, the RO continued the 20 percent 
disability rating previously assigned for the Veteran's 
service-connected left forearm fracture residuals, and 
granted service connection for carpal tunnel syndrome, rated 
10 percent disabling. The Veteran timely filed a Notice of 
Disagreement (NOD) as to all issues, to include the issue 
presently before the Board.  

In March 2004, a RO Decision Review Officer increased the 
Veteran's lumbar spine disability rating to 20 percent.  A 
statement of the case (SOC) was issued that month with 
respect to all four issues.  In March 2004, the Veteran 
specifically indicated that he only wished to appeal the 
rating assigned his right lower extremity.
The other three issues [lumbar spine disability, left forearm 
fracture, carpal tunnel syndrome] are therefore not before 
the Board.  See Archbold v. Brown,  9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's right tibia fracture residuals are 
manifested by slight knee disability and additional 
functional loss caused by pain, occasional limping, and 
interference with standing, sitting, and climbing stairs.

2.  The evidence does not show that the Veteran's service-
connected right tibia fracture residuals are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for right 
tibia fracture residuals are met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 4.40 , 4.45, 4.71a, Diagnostic Code 5262 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an increased disability 
rating for service-connected right tibia fracture residuals.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in July 2007.  In essence, the Board instructed the 
AOJ to provide the Veteran with proper notification under the 
Veterans Claims Assistance Act of 2000 (the VCAA) and to 
schedule the Veteran for a physical examination.  The AOJ was 
then to readjudicate the claim.

The VA Appeals Management Center (AMC) sent the Veteran VCAA 
notice in a letter dated July 27, 2007.  This will e 
discussed below.  Additionally, the Veteran was administered 
a VA examination on May 15, 2008, and the examiner's report 
was added to the Veteran's claims folder.  Subsequently, in 
the August 20, 2008 SSOC, the AMC continued the Veteran's 10 
percent disability rating.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for an 
increased disability rating in letters from the RO dated May 
20, 2004 and July 27, 2007, which informed him that "the 
evidence must show that your service-connected condition has 
gotten worse."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the May 2004 letter from 
the RO, as well as in the above-referenced July 2007 letter.  
Specifically, the Veteran was advised in the May 2004 letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA hospitals 
and the Social Security Administration.  The letter also 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claim.

Both the May 2004 and July 2007 letters additionally informed 
the Veteran that VA would make reasonable efforts to obtain 
records not held by a Federal agency, to include the 
Veteran's private medical records, employment records, or 
records from state or local government agencies.  Included 
with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the May 
2004 letter asked that the Veteran complete this release so 
that VA could obtain records on his behalf.  [The Board notes 
that copies of VA Form 21- 4142 were also sent to the Veteran 
in a previous letter dated March 25, 2003.]  

The May 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original letter.]  See also 
the July 2007 letter, page 4.

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
February 2007 letter, page 2.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.              
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2007 letter from the 
AMC.  That letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2007 letter advised 
the Veteran as to examples of evidence that would be 
pertinent to an effective date determination. 
As is discussed in detail below, the Board is granting the 
veteran's claim.  The Board is confident that if required, 
the veteran will be afforded any additional appropriate 
notice needed under Dingess.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the July 2007 letter 
from the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the May 2004 and July 2007 VCAA 
letters, the Veteran was allowed the opportunity to present 
evidence and argument in response.  Subsequently, the 
Veteran's claim was readjudicated in the December 2008 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The Veteran has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the Veteran in the timing of the 
VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate these claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted specific argument as to how his disabilities had 
increased in severity and the effect that increase had on his 
employment and daily life.  See, e.g., the Veteran's July 
2003 NOD [stating in an e-mail that his knee disability "has 
manifested into moderate to severe knee pain and weakness in 
my right knee," has "diminished . . . the quality of life 
once enjoyed," and forced him to "proceed with retirement 
from the U.S. Postal service" and fear he "may become 
unemployable."]  It is therefore clear that the Veteran was 
aware of the applicable schedular standards. 

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA 
outpatient and private treatment records, and afforded the 
Veteran VA examinations in April 2003 and May 2008.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of an attorney, and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  The Veteran has declined the option of a personal 
hearing.                See the Veteran's April 2004 
substantive appeal.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Under Diagnostic Code 5262 [impairment of tibia and fibula], 
a 10 percent evaluation is assigned for malunion with slight 
knee or ankle disability, a 20 percent evaluation is assigned 
for malunion with moderate knee or ankle disability, a 30 
percent evaluation is assigned for malunion with marked knee 
or ankle disability, and a 40 percent evaluation is assigned 
for nonunion with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2008).

The Board observes that the words "slight," "moderate," 
and "marked" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  The 
Board observes that "slight" is defined as "small in 
amount or extent; not great or intense."  See Webster's New 
World Dictionary, Third College Edition (1988), 1262.  
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Id. at 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  See Webster's New World Dictionary, Third 
College Edition (1988) at 828.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under       38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R.     § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5262.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Veteran manifests "residual right midshaft tibial pain 
as a result of his original fracture and open reduction."  
See the April 2003 VA examiner's report, page 2.  
Additionally, the Veteran has right knee pain secondary to 
chondromalacia of the right patella, and X-ray and MRI 
reports indicate a small undersurface tear of the right 
medial meniscus, and minimal degenerative changes in the 
right knee.         See the May 2008 VA examiner's report, 
page 2; see also the Veteran's May 2003 MRI report and 
October 2003 Radiology report.  The May 2008 VA examiner 
noted that all findings "are directly related to the 
[Veteran's] injuries sustained while active duty in the 
United States Army."  See the May 2008 VA examiner's report, 
page 2.  

Such symptomatology is congruent with 38 C.F.R. § 4.71a 
(2008) Diagnostic Code 5262, which rates impairment of the 
tibia with additional disability to the knee.  The Veteran 
has not suggested that any other diagnostic code should be 
used or would otherwise be more appropriate.  

The Board has considered alternative Diagnostic Codes under 
which the Veteran may obtain an increased disability rating.  
With regards to Diagnostic Codes 5260 [limitation of flexion 
of leg] and 5261 [limitation of extension of leg], the 
Veteran's disability must exhibit a limitation of flexion to 
60 degrees or a limitation of extension to 5 degrees to 
receive a rating under these codes.  No such limitations were 
reported at the April 2003 or May 2008 VA examinations or in 
any recent VA treatment record.  In fact, the May 2008 VA 
examiner indicated that the Veteran had a range of motion of 
0-130 degrees in each knee.  Additionally, the April 2003 VA 
examiner noted that the Veteran had a "good range of 
motion" suggesting that range of motion of the knees is 
normal.  There is no evidence which indicates that greater 
limitation of motion exists.  As such, an increased rating 
cannot be awarded under Diagnostic Codes 5260 or 5261.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  The Board notes that there is no medical 
evidence of record indicating any recurrent subluxation or 
lateral instability of the Veteran's right knee.  
Pertinently, the April 2003 VA examiner noted an intact 
ligamentous examination, and the May 2008 VA examiner 
indicated that the Veteran's collateral and cruciate 
ligaments are intact.  See the April 2003 and May 2008 VA 
examiners' reports respectively.  Therefore, the Board 
concludes that a separate rating is not warranted under 
Diagnostic Code 5257.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 [ankylosis of the 
knee], Diagnostic Code 5258 [dislocated semilunar cartilage], 
Diagnostic Code 5259 [removal of semilunar cartilage], and 
Diagnostic Code 5263 [for genu recurvatum].  However, as 
there is no evidence of record showing that the Veteran has 
ankylosis of the knee, dislocated or removed semilunar 
cartilage, or genu recurvatum, these diagnostic codes are not 
applicable.

Finally, based on the finding of minimal degenerative changes 
in the Veteran's knee, the Board has considered rating the 
Veteran's disability under Diagnostic Code 5003 [arthritis].  
However, doing so would not avail the Veteran because 
Diagnostic Code 5003 requires that an arthritis rating of the 
knee be based on limitation of motion under Diagnostic Code 
5260 and/or under Diagnostic Code 5261.  As noted above, the 
medical evidence of record indicates that such diagnostic 
codes warrant a noncompensable range of motion.  

Therefore, the Board concludes that Diagnostic Code 5262 is 
the most appropriate in rating the Veteran's service-
connected right tibia fracture residuals.

Analysis

Schedular rating

The Veteran's right tibia fracture residuals are currently 
rated 10 percent disabling.  As explained in the rating 
criteria section above, such ratings are congruent with 
malunion of the tibia with slight knee or ankle disability. 

A 40 percent rating under Diagnostic Code 5262 is not 
warranted because there is no medical evidence of record 
indicating current nonunion of the tibia, with loose motion, 
that requires a brace, and the Veteran does not contend as 
such.  Accordingly, the Board's analysis of these claims 
focuses on whether the knee disability associated with the 
Veteran's right tibia fracture can be characterized as 
"moderate" or worse.  For reasons stated immediately below, 
the Board concludes that the schedular criteria for 20 or 30 
percent disability ratings under Diagnostic Code 5262 have 
not been met.  

The medical evidence of record shows that the Veteran has 
primarily complained of right knee pain and weakness.  See 
the Veteran's May 2003 MRI report; see also the May 2008 VA 
examiner's report, page 1.   

Upon physical examination of the Veteran's knee, the April 
2003 VA examiner found that the Veteran's knee was 
"nontender to palpitation except directly over the patellar 
tendon, which is minor."  Additionally, as mentioned above, 
the April 2003 examiner noted that the Veteran had good range 
of motion and his ligamentous examination was intact.  The 
Veteran showed 5/5 strength in his lower extremities, and 
sensation was also intact.  See the April 2003 VA examiner's 
report, page 1.  

While the Veteran's 2003 MRI and X-ray reports show a right 
meniscus tear, chondromalacia, and minimal degenerative 
changes in the Veteran's right knee, the May 2008 VA examiner 
noted that current X-rays of the Veteran's right knee showed 
that the "joint spaces were well preserved" and "AP, 
lateral, and merchant views fail to show any significant 
joint abnormality."  The examiner noted that there may be 
"mild" loss of normal contour of the patella.  See the May 
2008 VA examiner's report, pages 1 and 2.  

Further the May 2008 VA examiner indicated that the Veteran 
walked without a limp, had intact ligaments, and achieved 
negative McMurray's test results.  While the examiner noted a 
moderate amount of patellar crepitation, there was negative 
patellar shift.  As noted above, range of motion was 0-130 
degrees bilaterally, and no significant atrophy was 
indicated.  See the May 2008 VA examiner's report, page 1.  

Taken together, these symptoms are most appropriately 
described as "slight," and do not approximate moderate 
symptomatology which would allow for the assignment of a 20 
percent disability rating.  See 38 C.F.R. § 4.7 (2008). 

Further, marked knee or ankle disability is not shown by the 
medical evidence of record.  While a private treatment record 
from 2000 indicated one instance where the Veteran walked 
with an "antalgic" gait, the Veteran's more recent VA 
outpatient treatment records indicate "normal asymmetric, 
rhythmic gait; no redness, warmth, tenderness, or swelling 
joints," and the May 2008 VA examiner noted that the Veteran 
walked with no limp.  See the May 22, 2000 private treatment 
record at B.H.; see also the Veteran's February 12, 2003 VA 
outpatient treatment record and the May 2008 VA examiner's 
report, page 1.  Accordingly, the Veteran's right tibia 
fracture residuals are not manifested by marked, or obvious 
and appreciable knee disability. 

Therefore, the Veteran's current symptoms do not approach the 
average or moderately disabling range and are best described 
as slight, thus warranting his current respective 10 percent 
disability rating but no more.  Accordingly, increased 
ratings are not warranted on a schedular basis for right 
tibia fracture residuals under Diagnostic Code 5262.  

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2008).  The Board has therefore taken into 
consideration the provisions of            38 C.F.R. §§ 4.40 
and 4.45.

In this case, although the medical evidence indicates that 
the Veteran has a "good range of motion" [see the April 
2003 VA examiner's report], the Veteran has expressed 
significant difficulty going up and down stairs, getting in 
and out of cars, and going up and down uneven surfaces.  See 
the May 2008 VA examiner's report, page 1.  Additionally, the 
Veteran has stated, "My right knee has become weaker with 
increased daily pain.  I also wear a neoprene knee brace for 
support.  My limp is much more pronounced when tired."  See 
the Veteran's April 2003 Statement in Support of Claim.  

In addition, the May 2008 VA examiner indicated that, though 
the Veteran did not walk with a limp on the day of his VA 
examination, the Veteran's original tibia fracture "resulted 
in a painful limp for a prolonged period of time."  The 
examiner indicated that the Veteran has had chronic knee pain 
since his accident, and encouraged treatment through 
strengthening exercises and, if the pain persists, 
arthroscopy and debridement.    

While the Veteran is not competent to attribute symptoms to a 
particular cause [see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992)], the Veteran is competent to testify as to his 
own symptomatology and the frequency of those symptoms.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) [layperson 
competent to testify concerning symptoms capable of 
observation].  No evidence of record contradicts the 
Veteran's self-report of constant knee pain, occasional 
limping, and interference with standing, sitting, and 
climbing stairs.

The Board believes that although the Veteran's claimed limp 
does not manifest consistently enough to show "marked" knee 
disability for purposes of a schedular rating, the May 2008 
VA examiner's recognition of the occasional painful limp 
suggests that the Veteran's tibia fracture residuals cause 
some functional impairment, over and above that which could 
be described as "slight".  
 Accordingly, the Board finds that the medical evidence and 
the uncontradicted lay statements of the Veteran demonstrate 
a functional loss equivalent to a moderate impairment under 
Diagnostic Code 5262.  The assignment of a 20 percent 
disability rating is therefore warranted.  See 38 C.F.R. §§ 
4.40 and 4.45.  

As noted above, there is no evidence of functional loss 
equivalent to "marked" or noticeable limitation of motion.  
The Veteran's altered gait occurs only occasionally. 
Entitlement to a 30 percent rating is therefore not warranted 
under DeLuca.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown,       6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Veteran is service-connected for right tibia fracture 
residuals with knee involvement.  The Board notes that the 
medical evidence of record indicates a series of diagnoses 
attributed to the Veteran's service-connected disability 
(e.g., chondromalacia, meniscus tear, degenerative changes, 
chronic knee pain).  However, the Veteran's service-connected 
disability manifests as single entity; the medical evidence 
does not apportion symptoms such as pain and weakness among 
various diagnoses.  Accordingly, rating the various diagnoses 
separately would amount to prohibited pyramiding.  

The May 2003 VA examiner reported the Veteran's right knee 
and tibia had well-healed surgical scars.  The examiner 
indicated no keloid development or adherence to underlying 
tissue.  There is no evidence that the scars cause any 
limitation of motion of the knee joint.  Overall, the medical 
evidence indicates that the scars are 
de minimus, and the Veteran himself has not contended that 
the scars present any problems.  Based on this record, the 
Board concludes that the evidence does not suggest that a 
separate disability pertaining to the scars is warranted 
under 
38 C.F.R. § 4.118.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The Veteran has argued that his service-connected 
disabilities interfere with work, stating that he has "been 
forced to proceed with retirement from the U.S. Postal 
service," and is afraid he "may become unemployable."  See 
the Veteran's June 2003 NOD.  Accordingly, the Board will 
consider the Veteran's potential entitlement to an 
extraschedular rating in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
symptoms of pain and discomfort constitute an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.

The record shows that the Veteran has not required frequent 
hospitalization for his right tibia fracture residuals.  
Hospital records of record from 2000 and 2001 indicate 
treatment for back pain, not right tibia or knee pain.  

Turning to marked interference in employment, in a June 2002 
facsimile, Dr. R.B.P. indicated that medical restrictions put 
on the Veteran as to duties he could perform at work seemed 
to indicate that the Veteran "is not fit for the duties of a 
letter carrier."  The restrictions were that the Veteran 
should not stand for more than two hours per day, and that he 
should not drive.  However, the specialist's report indicated 
that the Veteran could sit for eight hours and could operate 
machinery.  See the June 24, 2002 list of physician's 
restrictions.  

Crucially, the Veteran's May 2008 VA examination report 
indicated that the Veteran worked at the post office quite a 
few years, "but because . . . prolonged standing aggravated 
his back, he left the post office and accepted a position as 
an animal control officer."  [Emphasis added by the Board.]  
See the May 2008 VA examiner's report, page 1.  This finding 
is relevant because, first of all, it establishes that the 
Veteran's back disability, not the service-connected tibia or 
knee disability, played a dominant role in the Veteran's 
departure from employment at the Post Office.  Secondly, the 
note indicates that the Veteran was able to find new 
employment as an animal control officer.  

While employment may be made more difficult by the Veteran's 
right tibia fracture residuals, this alone does not present 
an exceptional or unusual disability picture. Indeed, 
occupational impairment is specifically contemplated in the 
increased 20 percent rating assigned to the Veteran's tibia 
disability.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992);         see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

The Board therefore has determined that referral of the 
Veteran's right tibia fracture residuals for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
of 20 percent for the Veteran's service-connected right tibia 
fracture residuals are met, based on DeLuca factors.  The 
benefit sought on appeal is allowed to that extent.




ORDER

Entitlement to an increased 20 percent disability rating for 
service-connected right tibia fracture residuals is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


